Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19, 23, 25, 27, 29-30, 34 and 37-39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farachi et al (US 2010/0059513) cited by applicant.  Regarding claims 14 and 25, Farachi discloses electric induction oven comprising an induction heating element (16, Figure 1); a substantially plate-like electrically conductive screening element (22, par. 0021-0022) configured to screen an electrical and/or magnetic field generated by the induction heating element (16); and an electrical insulation element (17), wherein the induction heating element (16) is located between the electrically conductive screening element (22) and the electrical insulation element (17).  Regarding claims 15-17, Farachi discloses a cavity having wall (2), said induction .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28 and 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Farachi et al (US 2010/00599513) in view of JPH 05187640A both cited by .
 Claims 21-22 and 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farachi et al (US 2010/00599513) cited by applicant.  Farachi discloses substantially all features of the claimed invention including the induction heating element is spaced from the wall of the cavity and the screening element is spaced from the wall of the cavity, but does not disclose being spaced by at most 3 mm from the wall of the cavity and the screening element is spaced from the wall of the cavity by at least 20 mm.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the induction heating element is spaced by at most 3 mm from the wall of the cavity and the screening element is spaced from the wall of the cavity by at least 20 mm in order to suit for user specific application.
Claims 24, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farachi et al (US 2010/00599513), in view of WO2012056957A1 both cited by applicant.  Farachi  discloses substantially all features of the claimed invention including 0C.  WO2012056957A1 discloses an induction heating element heats up the wall of the cavity to a temperature of at least 3000C (translation, page 37 of 48, lines 28-40).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Farachi the induction heating element heats up the wall of the cavity to a temperature of at least 3000C as taught by WO2012056957A1 in order to suit for user specific heating temperature.
Response to Amendment
Applicant’s arguments with respect to claim(s) 14-19, 21-25, 27-30, and 32-39 have been considered but are in new ground of rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Serice Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 16, 2022